Exhibit 10.2

EXECUTION

SUBORDINATE BONDS CUSTODY AGREEMENT

THIS SUBORDINATE BONDS CUSTODY AGREEMENT (this “Custody Agreement”), dated as of
July 1, 2015, is among THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (the
“Custodian”), a national banking association, not in its individual capacity,
but solely in its capacity as custodian for the Federal Home Loan Mortgage
Corporation (“Freddie Mac”), AMERICA FIRST MULTIFAMILY INVESTORS, L.P. (the
“Depositor”), a limited partnership organized and existing under the laws of the
State of Delaware and ATAX TEBS III, LLC, a limited liability company organized
and existing under the laws of the State of Delaware (the “Sponsor”).

The meaning of capitalized terms can be determined by reference to Section 1.2
of this Custody Agreement.

BASIS FOR THIS AGREEMENT

A. Pursuant to the Series Certificate Agreement dated as of July 1,
2015 (together with the Standard Terms of the Series Certificate Agreement
attached thereto, the “Series Certificate Agreement”) between Freddie Mac in its
corporate capacity and Freddie Mac in its capacity as Administrator, Freddie Mac
has agreed with the Sponsor (a wholly owned subsidiary of the Depositor), to
exchange certain certificates (collectively, the “Certificates”) for certain
assets of the Sponsor acquired from the Depositor consisting of the tax-exempt
bonds set forth on Schedule 1 of the Series Certificate Agreement (the “Bonds”)
and to provide credit enhancement with respect to the related Bonds and the
Certificates and to provide liquidity support for Class A Certificates (as such
term is defined in the Series Certificate Agreement) all as more fully set forth
therein.

B. The Sponsor’s reimbursement obligations to Freddie Mac with respect to the
Certificates are set forth in the Bond Exchange, Reimbursement, Pledge and
Security Agreement dated as of July 1, 2015 (the “Reimbursement Agreement”)
between the Sponsor and Freddie Mac.

C. As a condition to Freddie Mac’s delivery of the Certificates to the Sponsor
and its providing of credit enhancement and liquidity support with respect
thereto, the Depositor is required to deliver this Custody Agreement whereby the
Depositor is delivering on or prior to July 10, 2015 (the “Deposit Date”) the
full outstanding amount of the related subordinate bonds and taxable loan set
forth on Exhibit A hereto (the “Immobilized Bonds”) to the Custodian for the
benefit of Freddie Mac to be held as provided hereunder.

D. While the Immobilized Bonds deposited with the Custodian hereunder are not
pledged to Freddie Mac as security for the Sponsor’s obligations to Freddie Mac
under the Reimbursement Agreement, the Depositor has agreed that such
Immobilized Bonds shall be immobilized in the custody of the Custodian for
Freddie Mac’s benefit during the term of the Reimbursement Agreement.

E. The Custodian has agreed to act as Custodian upon the terms and subject to
the conditions set forth in this Custody Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth in this Custody Agreement and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the Depositor and the
Custodian, the Depositor and the Custodian agree as follows:

1. Incorporation of Recitals; Definitions; Interpretation; Reference Materials.

1.1. Incorporation of Recitals. The recitals set forth in “Basis for this
Agreement” are, by this reference, incorporated into and deemed a part of this
Custody Agreement.

1.2. Definitions. Initially capitalized terms used in this Custody Agreement
shall have the meanings given to those terms in this Custody Agreement.
Initially capitalized terms used in this Custody Agreement and not defined in
this Custody Agreement shall have the meanings given to those terms in the
Reimbursement Agreement.

The following terms shall have the respective meanings set forth below for all
purposes of this Agreement.

“Bond Documents” means with respect to a series of Immobilized Bonds or a series
of Senior Bonds, the trust indenture, trust agreement, ordinance, resolution and
any other agreements or instruments pursuant to which such Immobilized Bonds or
Senior Bonds may be issued or secured (including any loan agreement, note,
mortgage, or deed of trust delivered to the applicable Bond Trustee) or
governing the operation of the multifamily project financed thereby or any other
documents, instruments and agreements pertaining to a series of Immobilized
Bonds or Senior Bonds, including but not limited to any subordination
agreements, as the same may be amended or supplemented from time to time.

“Bond Trustee” means with respect to a series of Immobilized Bonds or a series
of Senior Bonds, the financial institution designated as trustee pursuant to the
applicable Bond Documents. The term “Bond Trustee” shall also be deemed to refer
to, with respect to a series of Immobilized Bonds or a series of Senior Bonds,
any separate paying agent therefor.

“Bonds” shall have the meaning set forth in “Basis for this Agreement”.

“Event of Default” means with respect to a series of Immobilized Bonds or a
series of Senior Bonds, any event defined as an “Event of Default” under any
related Bond Document (provided any cure period specified as being applicable to
such event has expired).

“Senior Bonds” means a series of Bonds which were issued pursuant to the same
Bond Documents as a series of Immobilized Bonds and have not been delivered into
custody hereunder.

“Servicer” means the eligible servicing institution designated by Freddie Mac
from time to time (which may be Freddie Mac) or its successor, as servicer of
the Bond Mortgage Loan. Initially, NorthMarq Capital, LLC shall serve as the
Servicer.

 

2



--------------------------------------------------------------------------------

1.3. Interpretation. Words importing any gender include all genders. The
singular form of any word used in this Custody Agreement shall include the
plural, and vice versa, unless the context otherwise requires. Words importing
persons include natural persons, associations, partnerships and corporations.

1.4. Reference Materials. Sections mentioned by number only are the respective
sections of this Custody Agreement so numbered. Reference to “this section” or
“this subsection” shall refer to the particular section or subsection in which
such reference appears. Any captions, titles or headings preceding the text of
any section and any table of contents or index attached to this Custody
Agreement are solely for convenience of reference and shall not constitute part
of this Custody Agreement or affect its meaning, construction or effect.

2. Custody of the Bonds. Upon the execution and delivery of this Custody
Agreement by the parties hereto, the Depositor shall irrevocably deliver to and
deposit with the Custodian the Immobilized Bonds free and clear of all claims,
liens and security interests and encumbrances, and the Custodian shall accept
delivery of the Immobilized Bonds. The Custodian hereby acknowledges its receipt
of the Immobilized Bonds and copies of the executed instruments of transfer with
respect thereto. If not initially delivered registered in the name of the
Custodian, the Custodian shall use best efforts to arrange with each applicable
Bond Trustee for the Immobilized Bonds to be registered in the name of the
Custodian or its nominee, and the Depositor shall assist, cooperate and take any
action needed to accomplish the registration of the Immobilized Bonds in the
name of the Custodian or its nominee. The Custodian shall establish a segregated
account, separate and apart from all other accounts of the Custodian, designated
the “Immobilized Bonds Account” into which the Custodian shall deposit the
Immobilized Bonds and any payments received with respect thereto.

3. Bond Payments. Payments received by the Custodian with respect to a series of
Immobilized Bonds shall be promptly paid over to the Depositor except as set
forth herein. If the Custodian either obtains actual knowledge that a payment
received with respect to the Immobilized Bonds has not been made in accordance
with the applicable Bond Documents or the Custodian receives written notice from
Freddie Mac or the Servicer that such payment has not been made in accordance
with the applicable Bond Documents, such payment shall not be paid over to the
Depositor, but instead shall be returned to the applicable Bond Trustee to be
disbursed in accordance with the applicable Bond Documents. If the Custodian
either obtains actual knowledge of an Event of Default or the Custodian receives
written notice from Freddie Mac or the Servicer of an Event of Default, any
payments wrongfully received by the Custodian with respect to the related series
of Immobilized Bonds shall not be paid over to the Depositor, but instead shall
be held by the Custodian in escrow hereunder and shall, subject to
Section 5.2(vi) below, be invested at the written direction of the Depositor
pending the resolution of the Event of Default. If such Event of Default is
cured or waived, the Custodian shall release the applicable funds to the
Depositor at the written direction of Freddie Mac. If such Event of Default is
not cured or waived and an acceleration occurs with respect to the related
series of Senior Bonds, at the written direction of Freddie Mac, the Custodian
shall release such funds to Freddie Mac in payment for any obligations due to
Freddie Mac with respect to such Senior Bonds.

 

3



--------------------------------------------------------------------------------

4. Subordination; No Exercise of Rights or Remedies.

4.1. The Custodian and the Depositor hereby acknowledge that all rights to
payments with respect to a series of Immobilized Bonds shall be subordinate to
all amounts due with respect to the applicable series of Senior Bonds as set
forth in the applicable Bond Documents and hereunder, both prior to and after
the respective maturity dates of the Immobilized Bonds. During the term hereof,
the Depositor’s only rights with respect to the Immobilized Bonds shall be to
receive payments thereon as provided herein.

4.2. Without the prior written consent of Freddie Mac in each instance, neither
the Custodian nor the Depositor shall (i) amend, modify, waive, extend, renew or
replace any provision of any of the Bond Documents, (ii) pledge, assign,
transfer, convey, or sell any interest in the Immobilized Bonds or any of the
Bond Documents; (iii) accept any payment on account of the Immobilized Bonds
unless it is in compliance with the terms of the Bond Documents and the terms
hereof; (iv) take any action which has the effect of increasing the amount of
the Immobilized Bonds; or (v) exercise (or direct the exercise of) any right of
consent, voting right or proxy or any other right or action under the Bond
Documents or otherwise with respect to the Immobilized Bonds, including, but not
limited to any remedial rights or action.

4.3. The Custodian and the Depositor acknowledge that Freddie Mac may grant or
refuse consent to any remedial rights or actions with respect to the Immobilized
Bonds in Freddie Mac’s sole and absolute discretion. The exercise of any
remedial rights or actions with respect to the Immobilized Bonds will be subject
to the terms hereof. The Custodian and the Depositor acknowledge that the
provisions of this Section 4 are fair and reasonable under the circumstances,
that the Depositor has received a substantial benefit from Freddie Mac having
granted its consent to keep the Immobilized Bonds outstanding, and that Freddie
Mac would not have granted such consent without the inclusion of these
provisions in this Custody Agreement.

4.4. Freddie Mac may pursue all rights and remedies available to it under the
Bond Documents, at law, or in equity. No action or failure to act on the part of
Freddie Mac in the event of any Event of Default shall constitute a waiver on
the part of Freddie Mac of any provision of the Bond Documents or this Custody
Agreement.

4.5. The Depositor shall have the right to have a series of Immobilized Bonds
released on any Business Day from under this Custody Agreement in the event
either (i) the related series of Senior Bonds are released from the applicable
Series Pool pursuant to a Release Event funded by the Sponsor or (ii) the full
amount outstanding of the related series of Senior Bonds have been redeemed and
Freddie Mac has been fully reimbursed with respect to any Advance made in
connection with such redemption. In connection with any release of Immobilized
Bonds pursuant to this Section 4.5, the Depositor shall provide written notice
to the Custodian setting forth the circumstances allowing such release and the
date on which such release is to occur, along with a signed acknowledgement from
Freddie Mac that the conditions to release have occurred.

4.6. Notwithstanding anything herein to the contrary, the Depositor shall have
the right to direct the Custodian in writing to surrender a series of
Immobilized Bonds to the applicable Bond Trustee for cancellation in accordance
with the applicable Bond Documents pursuant to a written direction to the
Custodian (along with a copy of such direction to Freddie Mac). Upon
cancellation, the Custodian shall promptly provide written notice of such
cancellation to the Depositor and Freddie Mac.

 

4



--------------------------------------------------------------------------------

5. Custody Provisions.

5.1. Custody Arrangement. The Custodian shall hold the Immobilized Bonds
(including all payments derived therefrom) delivered to it pursuant to this
Custody Agreement in custody only, identified separate and apart from the
general assets of the Custodian. The Custodian shall not have the authority to
assign, transfer, pledge, set-off or otherwise dispose of any of the Immobilized
Bonds, or of any interests therein, except as provided hereunder or as required
by law.

5.2. Appointment and Powers of the Custodian.

(i) The Depositor acknowledges the appointment of the Custodian as custodian for
Freddie Mac under this Custody Agreement, and authorizes the Custodian to take
such action and to exercise such rights, remedies, powers and privileges under
this Custody Agreement as are specifically authorized to be exercised by the
Custodian by the terms of this Custody Agreement. The Custodian may execute any
of its duties as custodian under this Custody Agreement by or through agents or
employees and shall be entitled to consult with and retain experts (including
counsel) and to act in reliance upon the advice of such experts (including legal
opinions) concerning all matters pertaining to the agencies created by this
Custody Agreement and its duties under this Custody Agreement, and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel selected by it. The Custodian agrees
to perform only those duties specifically set forth in this Custody Agreement
and no implied duties or obligations shall be read into this Custody Agreement.

(ii) The Custodian shall have no duty to exercise any discretionary right,
remedy, power or privilege granted to it by this Custody Agreement, or to take
any affirmative action under this Custody Agreement, unless directed to do so by
Freddie Mac in writing, and shall not, without the prior written approval of
Freddie Mac, consent to any departure by the Depositor from the terms of this
Custody Agreement, waive any uncured default on the part of the Depositor under
this Custody Agreement or amend, modify, supplement or terminate, or agree to
any surrender of, this Custody Agreement or the Immobilized Bonds; provided,
that the Custodian shall not be required to take any action which exposes the
Custodian to personal liability, financial or otherwise, or which is contrary to
this Custody Agreement, or any other agreement or instrument relating to the
Immobilized Bonds or applicable law.

(iii) Neither the Custodian nor any of its directors, officers, employees or
agents, shall be liable for any action taken or omitted to be taken by it or
them under this Custody Agreement, or in connection with this Custody Agreement,
except for its or their own gross negligence or willful misconduct; nor shall
the Custodian be responsible for the validity, effectiveness, value, sufficiency
or enforceability against the Depositor of this Custody Agreement or any other
document furnished pursuant to this Custody Agreement or in connection with this
Custody Agreement, or of the Immobilized Bonds (or any part thereof), or for the
perfection or priority of any security interest purported to be granted under
this Custody Agreement.

 

5



--------------------------------------------------------------------------------

(iv) The Custodian shall be entitled to conclusively rely on any communication,
instrument, paper or other document believed by it in good faith to be genuine
and correct and to have been signed or sent by the proper person or persons.

(v) None of the provisions contained in this Custody Agreement shall require the
Custodian to expend or risk its own funds or otherwise incur financial liability
in the performance of any of its duties or in the exercise of any of its rights
or powers under this Custody Agreement except for any liability of the Custodian
arising from its own gross negligence or willful misconduct.

(vi) The Custodian may conclusively rely upon the Depositor’s written
instructions as to both the suitability and legality of all directed
investments. The Custodian may make any and all investments through its own
investment department or that of its affiliates or subsidiaries, and may charge
its ordinary and customary fees for such trades. In the absence of written
investment instructions from the Depositor, the Custodian shall not be
responsible or liable for keeping the moneys held by it hereunder fully
invested. The Custodian shall not be liable for any loss from any directed
investments. Each of the parties hereto (other than the Custodian) agree that
broker confirmations of permitted investments are not required to be issued by
the Custodian for each month in which a monthly statement is rendered by the
Custodian.

5.3. Successor Custodian.

(i) The Custodian acting under this Custody Agreement at any time may resign by
an instrument in writing addressed and delivered to the Depositor and Freddie
Mac, and may be removed at any time with or without cause by an instrument in
writing duly executed by or on behalf of Freddie Mac.

(ii) Freddie Mac shall have the right to appoint a successor to the Custodian
upon any such resignation or removal by an instrument of substitution complying
with the requirements of applicable law, or, in the absence of any such
requirements, without formality other than appointment and designation in
writing. Upon the making and acceptance of such appointment, the execution and
delivery by such successor Custodian of a ratifying instrument pursuant to which
such successor Custodian agrees to assume the duties and obligations imposed on
the Custodian by the terms of this Custody Agreement, and the delivery to such
successor Custodian of the Immobilized Bonds and documents and instruments then
held by the retiring Custodian, such successor Custodian shall thereupon succeed
to and become vested with all the estate, rights, powers, remedies, privileges,
immunities, indemnities, duties and obligations by this Custody Agreement
granted to or conferred or imposed upon the Custodian named in this Custody
Agreement, and on such appointment and designation shall not exhaust the right
to appoint and designate further successor Custodians under this Custody
Agreement. No Custodian shall be discharged from its duties or obligations under
this Custody

 

6



--------------------------------------------------------------------------------

Agreement until the Immobilized Bonds and documents and instruments then held by
such Custodian shall have been transferred or delivered to the successor
Custodian with notice to the Depositor and until such retiring Custodian shall
have executed and delivered to the successor Custodian appropriate instruments
assigning the retiring Custodian’s security or other interest in the Immobilized
Bonds to the successor Custodian. The retiring Custodian shall not be required
to make any representation or warranty in connection with any such transfer or
assignment, except only that it has not created any liens on the Immobilized
Bonds other than liens granted pursuant to this Custody Agreement.

(iii) If no successor Custodian shall be appointed, as provided above, or, if
appointed, shall not have accepted its appointment, within thirty (30) days
after resignation or removal of the retiring Custodian, then the Custodian may
appoint a successor Custodian satisfying the terms herof. Each such successor
Custodian shall provide the Depositor and Freddie Mac with its address, to be
used for purposes of giving notice hereunder. Notwithstanding the resignation or
removal of any Custodian under this Custody Agreement, the provisions of this
Custody Agreement shall continue to inure to the benefit of such Custodian in
respect of any action taken or omitted to be taken by such Custodian in its
capacity as such while it was Custodian under this Custody Agreement.

5.4. Qualifications of Custodian. Any Custodian at any time acting under this
Custody Agreement must at all times be a bank with trust powers or a trust
company organized under the laws of the United States of America or any State of
the United States, having a combined capital stock, surplus and undivided
profits aggregating at least $50,000,000 (or be the wholly-owned subsidiary of a
corporation or other entity meeting such requirement) or have at least
$500,000,000 in assets under trust management.

5.5. Fees, Expenses, Indemnification. Depositor shall pay to the Custodian such
reasonable fee for its services as shall be agreed upon by the Custodian.
Depositor agrees to reimburse the Custodian, on demand, for all reasonable
out-of pocket costs and expenses incurred by the Custodian in connection with
the administration and enforcement of this Custody Agreement (including, without
limitation, reasonable attorney’s fees, costs and expenses) and agrees to
indemnify and hold harmless the Custodian and its officers, directors, agents,
employees, subsidiaries and affiliates from and against any and all losses,
costs, claims, damages, penalties, causes of action, suits, judgments,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees, costs and expenses) incurred by the Custodian under this Custody Agreement
or in connection with this Custody Agreement, unless such liability shall be due
to willful misconduct or gross negligence on the part of the Custodian or its
agents or employees. The Custodian shall not be liable for any action undertaken
by it pursuant to this Custody Agreement unless due to the gross negligence or
willful misconduct of the Custodian. The obligations of the Depositor under this
Section 5.5 shall survive the termination of this Custody Agreement, the
resignation of the Custodian, and the discharge of the other obligations of the
Depositor under this Custody Agreement.

 

7



--------------------------------------------------------------------------------

6. Miscellaneous Provisions.

6.1. Termination. This Custody Agreement shall remain in effect until the
termination of the Reimbursement Agreement at which time Custodian shall, at the
written direction of Freddie Mac, release the Immobilized Bonds to the Depositor
and execute any instruments of transfer necessary to evidence such release.

6.2. Successors and Assigns. This Custody Agreement shall inure to the benefit
of, and be enforceable by the parties hereto, and Freddie Mac and their
respective successors and permitted assigns, and nothing herein expressed or
implied shall be construed to give any other Person any legal or equitable
rights under this Custody Agreement. Neither this Custody Agreement nor any of
the rights, interests or obligations under this Custody Agreement shall be
assigned by either party to this Custody Agreement without the prior consent of
the other party to this Custody Agreement and Freddie Mac.

6.3. Notices. All notices, requests, demands and other communications to the
Custodian that required or permitted under this Custody Agreement shall be
deemed to have been duly given if delivered or mailed, first class, postage
prepaid, or sent by registered overnight delivery service, charges prepaid, to
the following principal office of the Custodian:

The Bank of New York Mellon Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, FL 32256

Attention: Michael J. Alfano

Telephone: (904) 645-1925

Facsimile: (904) 645-1998

Any notices received by the Custodian with respect to the Immobilized Bonds
shall be promptly copied and forwarded to both the Depositor and Freddie Mac at
the following addresses:

If to Depositor:

America First Multifamily Investors, L.P.

1004 Farnam Street, Suite 400

Omaha, NE 68102

Attention: Chad L. Daffer

Facsimile: (402) 930-3047

Telephone: (402) 930-3085

If to Sponsor:

ATAX TEBS III, LLC

1004 Farnam Street, Suite 400

Omaha, NE 68102

Attention: Chad L. Daffer

Facsimile: (402) 930-3047

Telephone: (402) 930-3085

 

8



--------------------------------------------------------------------------------

If to Freddie Mac:

Federal Home Loan Mortgage Corporation

8100 Jones Branch Drive

Mail Stop B4Q

McLean, Virginia 22102

Attention: Director of Multifamily Management and Information Control

Telephone: (703) 903-2000

Facsimile: (703)714-3273

With a copy to:

Federal Home Loan Mortgage Corporation

8200 Jones Branch Drive

McLean, Virginia 22102

Attention: Associate General Counsel, Multifamily Legal Department

Telephone:. (703) 903-2000

Facsimile: (703) 903-2885

With a copy to:

Federal Home Loan Mortgage Corporation

8100 Jones Branch Drive

Mail Stop B2E

McLean, Virginia 22102

Attention: Director of Multifamily Loan Servicing

Telephone: (703) 903-2000

Facsimile: (703) 714-3273

6.4. Governing Law. This Custody Agreement will be construed, and the rights and
obligations of Freddie Mac, the Sponsor and the Custodian hereunder will be
determined in accordance with federal statutory or common law (“Federal law”).
Insofar as there may be no applicable rule or precedent under Federal law, and
insofar as to do so would not frustrate the purposes of any provision of the
Freddie Mac Act, the local law of the State of New York will be deemed
reflective of Federal law. The parties agree that any legal actions between
Freddie Mac, the Sponsor or the Custodian hereunder will be originated in the
United States District Court in and for the Eastern District of Virginia, and
the parties hereby consent to the jurisdiction and venue of said Court in
connection with any action or proceeding initiated concerning this Custody
Agreement.

6.5. Amendments. No amendment, modification, supplement or waiver in respect of
this Custody Agreement will be effective unless in writing and signed by the
parties hereto and consented to in writing by Freddie Mac.

6.6. Third Party Beneficiary. The Custodian and the Depositor hereby acknowledge
and agree that Freddie Mac is a third party beneficiary of this Custody
Agreement as if Freddie Mac was a party to this Custody Agreement for purposes
of enforcing any of its rights hereunder.

 

9



--------------------------------------------------------------------------------

6.7. Invalidity. The invalidity or enforceability of any provision of this
Custody Agreement shall not affect the validity of any other provision and all
other provisions shall remain in full force and effect.

6.8. Severability. If any term or other provision of this Custody Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Custody Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Custody Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the greatest
extent possible.

6.9. Multiple Counterparts. This Custody Agreement may be simultaneously
executed in multiple counterparts, all of which shall constitute one and the
same instrument and each of which shall be, and shall be deemed to be, an
original.

6.10. Effectiveness. This Custody Agreement shall be effective upon full
execution by the parties hereto.

[Signatures Commence on Following Page]

 

10



--------------------------------------------------------------------------------

The Depositor, the Custodian and the Sponsor have caused this Custody Agreement
to be signed by their respective officers duly authorized.

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Custodian By:

/s/ Michael J. Alfano

Michael J. Alfano Associate

[CUSTODIAN SIGNATURE PAGE TO SUBORDINATE BONDS CUSTODY AGREEMENT – ATAX TEBS
III]



--------------------------------------------------------------------------------

AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership, its general partner By: THE BURLINGTON CAPITAL GROUP LLC, a
Delaware limited liability company, its general partner By:

/s/ Craig S. Allen

Craig S. Allen Chief Financial Officer

[DEPOSITOR SIGNATURE PAGE TO SUBORDINATE BONDS CUSTODY AGREEMENT - ATAX TEBS
III]



--------------------------------------------------------------------------------

ATAX TEBS III, LLC, a Delaware limited liability company By: AMERICA FIRST
MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership By: AMERICA FIRST
CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited partnership, its
general partner By: THE BURLINGTON CAPITAL GROUP LLC, a Delaware limited
liability company, its general partner By:

/s/ Craig S. Allen

Craig S. Allen Chief Financial Officer

[SPONSOR SIGNATURE PAGE TO SUBORDINATE BONDS CUSTODY AGREEMENT - ATAX TEBS III]



--------------------------------------------------------------------------------

EXHIBIT A

IMMOBILIZED BONDS

 

1. Glenview Apartments

California Statewide Communities Development Authority

Subordinate Multifamily Housing Revenue Bonds

(Glenview Apartments Project)

2014 Series S-2

 

2. Heritage Square Apartments

Public Finance Authority

Multifamily Housing Revenue Bonds

(Heritage Square Apartments Project)

Subordinate Series 2014B

 

3. Montclair Apartments

California Statewide Communities Development Authority

Subordinate Multifamily Housing Revenue Bonds

(Montclair Apartments Project)

2014 Series T-2

 

4. Perrin Square Apartments

Public Finance Authority

Multifamily Housing Revenue Bonds

(Perrin Square Apartments Project)

Subordinate Series 2015B

 

5. Santa Fe Apartments

California Statewide Communities Development Authority

Subordinate Multifamily Housing Revenue Bonds

(Santa Fe Apartments Project)

2014 Series R-2

 

6. Silver Moon Lodge Apartments

Bernalillo County, New Mexico

Multifamily Housing Revenue Bonds

(Silver Moon Lodge Project)

Subordinate Taxable Series 2013B

Bridge Note dated June 28, 2013, by Silver Moon Lodge LLLP to U.S. Bank National
Association, as assigned to Depositor pursuant to the Assignment and Assumption
of Bonds, Lease Documents and Bank Loan Documents dated June 26, 2015 between
U.S. Bank National Association and Depositor.

 

A-1



--------------------------------------------------------------------------------

7. Vantage at Harlingen Apartments

The Harlingen Housing Finance Corporation

Multifamily Housing Revenue Bonds

(Vantage at Harlingen Apartments Project)

Taxable Subordinate Series 2013D

 

8. Vantage at Judson Apartments

Bexar County Housing Finance Corporation

Multifamily Housing Revenue Bonds

(Vantage at Judson Apartments Project)

Taxable Subordinate Series 2012D

 

A-2